Upon consideration of the letter of December 5, 2011, from the Solicitor General on behalf of the parties and the amici curiae invited to brief and argue these cases, the following briefing schedule is adopted.
On the minimum coverage provision issue (No. 11-398), the brief of the Solicitor General, not to exceed 16,500 words, is to be filed on or before Friday, January 6, 2012. The briefs of respondents, not to exceed 16,500 words, are to be filed on or before Monday, February 6, 2012. The reply brief, not to exceed 6,600 words, is to be filed on or before Wednesday, March 7, 2012.
On the Anti-Injunction Act issue (No. 11-398), the brief of the Court-appointed amicus curiae is to be filed on or before Friday, January 6, 2012. The briefs of the Solicitor General and respondents are to be filed on or before Monday, February 6, 2012. Reply briefs of the Solicitor General and respondents are to be filed on or before Monday, February 27, 2012. The *545reply brief of the Court-appointed amicus curiae is to be filed on or before Monday, March 12, 2012.
On the severability issue (Nos. 11-393 and 11-400), the briefs of petitioners are to be filed on or before Friday, January 6, 2012. The brief of the Solicitor General is to be filed on or before Friday, January 27, 2012. The brief of the Court-appointed amicus curiae is to be filed on or before Friday, February 17, 2012. Reply briefs of the Solicitor General and petitioners are to be filed on or before Tuesday, March 13, 2012.
On the Medicaid issue (No. 11-400), the brief of petitioners is to be filed on or before Tuesday, January 10, 2012. The brief of the Solicitor General is to be filed on or before Friday, February 10, 2012. The reply brief is to be filed on or before Monday, March 12, 2012.
Other amici curiae shall file separate briefs on each issue they intend to address. The briefs shall be filed within the time allowed under Rule 37.3(a) of the Rules of this Court, except that amici curiae briefs addressing the severability issue shall be filed on or before the due date for the brief of the party or Court-appointed amicus curiae whose position the brief is supporting. The parties and amici curiae shall identify on the cover of each brief the issue that is addressed in the brief. Amici curiae shall also identify on the cover of the brief the party or parties supported or whether the brief suggests affirmance or reversal, as required by Rule 37.3(a) of the Rules of this Court.